Order entered March 13, 2013




                                                           In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                                 No. 05-11-00490-CR
                                                 No. 05-11-00491-CR
                                                 No. 05-11-00492-CR
                                                 No. 05-11-00493-CR

                                       DIONTE MATTHEWS, Appellant

                                                              V.

                                       THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
        Trial Court Cause Nos. F07-51260-X, F07-73298-X, F08-51985-X, F10-00641-X

                                                         ORDER
         The Court REINSTATES these appeals.

         On November 10, 2011, the Court abated the above appeals pending disposition of the

State’s appeals from the trial court’s order granting appellant’s motion for new trial. 1 On August

28, 2012, this Court affirmed the trial court’s orders granting the motions for new trial and the

Texas Court of Criminal Appeals refused the State’s petitions for discretionary review on

February 13, 2013. See State v. Matthews, No. 05-11-00548-CR, 2012 WL 3668203 (Tex.

App.—Dallas Aug. 28 2012, pet. ref’d) (not designated for publication). We thereafter sent the

    1
      The State’s appeals were docketed as cause nos. 05-11-00548-CR through 05-11-00551-CR, styled The State of Texas v. Dionte
Matthews.
parties a letter directing them to notify the Court by March 11, 2013 of why the above appeals

should not be reinstated and dismissed. Appellant’s counsel responded that she knew of no

reason these appeals should not be reinstated and dismissed.

       Accordingly, we will dispose of the above appeals in due course.




                                                    /s/    DAVID EVANS
                                                           JUSTICE